Name: Commission Regulation (EC) NoÃ 1485/2007 of 14 December 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (Carne de BÃ ­saro Transmontano or Carne de Porco Transmontano (PDO), Szegedi szalÃ ¡mi or Szegedi tÃ ©liszalÃ ¡mi (PDO), Pecorino di Filiano (PDO), Cereza del Jerte (PDO), Garbanzo de FuentesaÃ ºco (PGI), Lenteja Pardina de Tierra de Campos (PGI), Ã Ã ¿Ã Ã ºÃ ¿Ã Ã ¼Ã ¹ Ã Ã µÃ Ã ¿Ã Ã ºÃ ®Ã Ã ¿Ã (Loukoumi Geroskipou) (PGI), SkalickÃ ½ trdelnÃ ­k (PGI))
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  animal product;  foodstuff;  plant product;  economic geography;  marketing
 Date Published: nan

 15.12.2007 EN Official Journal of the European Union L 330/13 COMMISSION REGULATION (EC) No 1485/2007 of 14 December 2007 registering certain names in the Register of protected designations of origin and protected geographical indications (Carne de BÃ ­saro Transmontano or Carne de Porco Transmontano (PDO), Szegedi szalÃ ¡mi or Szegedi tÃ ©liszalÃ ¡mi (PDO), Pecorino di Filiano (PDO), Cereza del Jerte (PDO), Garbanzo de FuentesaÃ ºco (PGI), Lenteja Pardina de Tierra de Campos (PGI), Ã Ã ¿Ã Ã ºÃ ¿Ã Ã ¼Ã ¹ Ã Ã µÃ Ã ¿Ã Ã ºÃ ®ÃÃ ¿Ã (Loukoumi Geroskipou) (PGI), SkalickÃ ½ trdelnÃ ­k (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and having regard to Article 17(2) of Regulation (EC) No 510/2006, Portugals application to register the name Carne de BÃ ­saro Transmontano or Carne de Porco Transmontano, Hungarys application to register the name Szegedi szalÃ ¡mi or Szegedi tÃ ©liszalÃ ¡mi, Italys application to register the name Pecorino di Filiano, Spains applications to register the names Cereza del Jerte, Garbanzo de FuentesaÃ ºco and Lenteja Pardina de Tierra de Campos, Cyprus application to register the name Ã Ã ¿Ã Ã ºÃ ¿Ã Ã ¼Ã ¹ Ã Ã µÃ Ã ¿Ã Ã ºÃ ®ÃÃ ¿Ã (Loukoumi Geroskipou) and the Slovak Republics application to register the name SkalickÃ ½ trdelnÃ ­k have been published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 89, 24.4.2007, p. 23 (Carne de BÃ ­saro Transmontano or Carne de Porco Transmontano), OJ C 86, 20.4.2007, p. 12 (Szegedi szalÃ ¡mi or Szegedi tÃ ©liszalÃ ¡mi), OJ C 85, 19.4.2007, p. 9 (Pecorino di Filiano), OJ C 85, 19.4.2007, p. 1 (Cereza del Jerte), OJ C 86, 20.4.2007, p. 3 (Garbanzo de FuentesaÃ ºco), OJ C 88, 21.4.2007, p. 1 (Lenteja Pardina de Tierra de Campos), OJ C 88, 21.4.2007, p. 10; as corrected in OJ C 151, 5.7.2007, p. 25 (Ã Ã ¿Ã Ã ºÃ ¿Ã Ã ¼Ã ¹ Ã Ã µÃ Ã ¿Ã Ã ºÃ ®ÃÃ ¿Ã (Loukoumi Geroskipou)), OJ C 88, 21.4.2007, p. 7 (SkalickÃ ½ trdelnÃ ­k). ANNEX 1. Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.1. Fresh meat (and offal) PORTUGAL Carne de BÃ ­saro Transmontano or Carne de Porco Transmontano (PDO) Class 1.2. Meat products (cooked, salted, smoked, etc.) HUNGARY Szegedi szalÃ ¡mi or Szegedi tÃ ©liszalÃ ¡mi (PDO) Class 1.3. Cheese ITALY Pecorino di Filiano (PDO) Class 1.6. Fruit, vegetables, cereals, whether or not processed SPAIN Cereza del Jerte (PDO) Garbanzo de FuentesaÃ ºco (PGI) Lenteja Pardina de Tierra de Campos (PGI) 2. Foodstuffs listed in Annex I to the Regulation: Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares CYPRUS Ã Ã ¿Ã Ã ºÃ ¿Ã Ã ¼Ã ¹ Ã Ã µÃ Ã ¿Ã Ã ºÃ ®ÃÃ ¿Ã (Loukoumi Geroskipou) (PGI) SLOVAK REPUBLIC SkalickÃ ½ trdelnÃ ­k (PGI)